—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered May 9, 1996, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly denied the defendant’s challenge for cause of a prospective juror. Moreover, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant received the effective assistance of trial counsel (see, People v Benevento, 91 NY2d 708). The defendant’s claim that he was denied the effective assistance of appellate counsel cannot be addressed on this appeal, as the proper procedure for addressing such a claim is an application for writ of error coram nobis addressed to this Court (see, People v Bachert, 69 NY2d 593; People v Hood, 180 AD2d 751).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Krausman, J. P., McGinity, Schmidt and Adams, JJ., concur.